Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments entered on October 13, 2020 has addressed the claim & drawing objections that were set forth in the previous office action.  The applicant did not make any arguments or amendments directed to the claim interpretations as outlined in the previous office action, so these interpretations are being maintained.  For clarity, the previous interpretations are being included below.  Claims 1-16 remain pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“sensor module” in Claim 10;
“torque setting module” in Claims 10, 11, 12 & 14;
“detection module” in Claim 10;
“operating module” in Claims 11, 12, 13;
“turbine speed setting module” in Claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Paragraph 18 describes “the control unit 1 will be described by subdividing it into a plurality of modules.  Such subdivision is done for ease of description only, and in no way should be considered as reflecting the physical structure of the control unit 1 itself.  Rather, each module can be implemented as an electronic circuit on a suitable hardware support, as a software routine, subroutine or library or as both.  Each module may reside on a local unit or may be distributed over a network.  Also the modules can communicate with each other either via a suitable wired or wireless protocol”.  Each module will be given the broadest reasonable interpretation under this description.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 10 - Lines 11-13 recites how “a speed of the first motor driver is immediately increased following detection of the shutdown and responsive to a fuel signal request provided to second turbomachine string”.  HOWEVER, the claim is directed to a scenario of “detecting a shutdown of a second turbomachine string” (see Line 8).   This fails to comply with the enablement requirement because the claim (as written) is describing a fuel signal request being provided to the disabled turbomachine string.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 - Line 6 recites “a first turbomachine string”.  However, Claim 1 - Line 3 was amended to also recite “a first turbomachine string”.  So it is not clear if these are referring to different turbomachine strings or intended to refer to the same turbomachine string.
To expedite prosecution, Claim 1 - Line 6 will be examined as intending to recite “the first turbomachine string.
Claim 1 - Line 9 recites “a second turbomachine string”.  However, Claim 1 - Line 3 was amended to also recite “a second turbomachine string”.  So it is not clear if these are referring to different turbomachine strings or intended to refer to the same turbomachine string.
To expedite prosecution, Claim 1 - Line 9 will be examined as intending to recite “the second turbomachine string.
Claim 10 - Lines 9-10 recites “a shaft of the first turbomachine string”.  But this renders the claim indefinite because Claim 10 - Lines 3-4 ALSO recites “a shaft of a first turbomachine string”, so it is not clear if the turbomachine string has two separate shafts OR the two lines are intending to refer to the same shaft.
To expedite prosecution, Claim 10 - Lines 9-10 will be interpreted as intending to recite “the shaft of the first turbomachine string”.
Claim 10 - Lines 11-13 recites how “a speed of the first motor driver is immediately increased following detection of the shutdown and responsive to a fuel signal request provided to the second turbomachine string”.  HOWEVER, this claim is describing when the detection module is “detecting a shutdown of a second turbomachine string”.  This renders the claim indefinite because the claim (as written) is describing how when the detection module detects the shutdown of the second turbomachine string (see Line 8), the driving torque of the first turbomachine string is increased in response to a fuel signal request that is being provided to the second turbomachine string (which as noted previously in the claim has been shut down).
This renders the claim indefinite because it is not clear if the claim is correct as written (which would be introducing new matter because there is no support for increasing the torque of the first turbomachine string in response to the fuel signal request that is provided by the second turbomachine string) OR the claim was meant to recite how the fuel signal request is being provided to “the first turbomachine string” (which would be supported because the fuel request signal is used to regulate the amount of fuel that flows to the turbines, which would control the torque of that specific turbine, see Paragraph 26 - Lines 4-5).
To expedite prosecution, Claim 10 - Lines 11-13 will be interpreted as intending to recite how the fuel signal request is provided to the “first turbomachine string” to increase the torque of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huis In Het Veld (US 2012/0121376 A1) (Veld hereinafter), as evidenced by Holt et al (US 2013/0119666 A1) (Holt hereinafter) & Tanimoto et al (US 2003/0233836 A1) (Tanimoto hereinafter).
Regarding Claim 1, Veld teaches:  A method for handling a shutdown of a turbomachine string (Veld discloses how the system (3) can handle a “trip” of one of the turbomachine strings by having a second turbomachine string operating in parallel to continue operation (see Paragraphs 137-138)), the turbomachine string being installed in a plant for liquefaction of a gaseous product (Paragraph 86), the plant comprising a first turbomachine string (A) and a second turbomachine string (B; see Figure 4), the method comprising the steps of:  
detecting a shutdown of a first turbomachine string caused by a shutdown event associated with the first turbomachine string (While Veld does not EXPLICITLY describe detecting “a shutdown event associated with the first turbomachine string”, the examiner holds that this teaching would be implicit.  Paragraphs 137-138 describes how if a specific string of Veld is not able to run normally, identified as a “trip” of the string, the remaining strings are able to continue operation at least at the same level, and that the string can trip “for a number of reasons, and/or in a number of situations”.  The examiner takes official notice that having the remaining turbomachine strings take over operation in the event of “a shutdown event” would be implicit to Veld, because a “shutdown event” would result in the string as being “not able to run normally”.  This is supported by Holt who teaches how it is known to allow the remaining turbines in a series of turbines to cover for a failure of any one turbine in the series, see Paragraph 75 - Lines 7-13), the first turbomachine string (A) including at least one first motor driver (55; Paragraph 93; Please note that while Figure 4 does not explicitly disclose that the compressors (50a & 50b) in Figure 4 are connected to a motor driver, the examiner takes official notice that this would be implicit.  This is supported by Paragraph 93 which describes how the compressor is driven by “a driver 55, which may be a turbine”)) and at least one first driven compressor (50a); 
increasing a driving torque on a shaft of a second turbomachine string when the shutdown is detected (While Veld does not EXPLICITLY describe “increasing a driving torque on a shaft of a second turbomachine string when the shutdown is detected”, the examiner takes official notice that this would be implicit.  Veld describes in Paragraphs 137-138 how upon the detection of some type of “trip” of one string (resulting in that one string as not being able to operate normally) the remaining strings take over operation to maintain output at the same level.  the second turbomachine string (B) including at least one second motor driver (55; Paragraph 93; Please note that while Figure 4 does not explicitly disclose that the compressors (50a & 50b) in Figure 4 are connected to a motor driver, the examiner takes official notice that this would be implicit.  This is supported by Paragraph 93 which describes how the compressor is driven by “a driver 55, which may be a turbine”) and at least one second driven compressor (50B), wherein the increasing occurs immediately following detection of the shutdown (Paragraphs 137-138) and responsive to a fuel request signal provided to the second turbomachine string (Please note that the claim does not give any clarification/description of the fuel request signal (i.e. the claim doesn’t specify that the increase in driving torque of the second turbomachine string is responsive to an INCREASE in the fuel request signal”, the claim only requires that SOME TYPE of fuel request signal is being provided to the second turbomachine string at the time that the driving torque of the shaft of the second turbomachine string is increased.  The examiner takes official notice that this would be implicit in Veld because some fuel request signal would be provided to the second turbomachine string of Veld to regulate the amount of fuel that was being supplied to the turbine, thereby controlling the rotational speed/torque of the shaft of the second turbomachine string when the second turbomachine string is operated to continue operation to maintain the output flow upon a detected failure of the first turbomachine string); and 
maintaining the driving torque increase on the shaft of the second turbomachine string so that a speed of the at least one second motor driver is increased from a current speed to a preset speed for a predetermined period of time from when the shutdown was detected (The examiner takes official notice that this would be implicit in the turbomachine assembly as taught by Veld.  As noted above, Veld teaches in Paragraphs 137-138 how upon the detection of some event in the first string of the series of strings, where the event results in the first string as being not capable of operating normally, the operation of the remaining strings would be modified to compensate for the loss in output.  The examiner holds that this would implicitly have the driving torque of the shaft of the second turbomachine string as being increased from a current speed to preset speed (the speed required to maintain the same level of output without the first turbomachine string operating normally) for a predetermined period of time after the shutdown of the first turbomachine string is detected).
Regarding Claim 2, Veld teaches the method as disclosed above in Claim 1, wherein Veld further teaches:  wherein the at least one first motor driver and/or the at least one second motor driver is a turbine, a helper motor, or an electric helper motor (Paragraph 68 - Lines 16-17).
Regarding Claim 3, Veld teaches the method as disclosed above in Claim 1, wherein Veld further teaches: wherein the preset speed is the maximum operating speed of the at least one second motor driver (Please note that the claim does not specify that the preset speed is the maximum operating speed that the motor driver is CAPABLE OF.  So the examiner holds that this teaching would be met in view of Veld, which has the second turbomachine string cover the loss from a failure of the other turbomachine string.  The non-faulty string would need to have a preset speed that is equal to the preset speed required to achieve the required output without the first 
Regarding Claim 4, Veld teaches the method as disclosed above in Claim 1, wherein Veld further teaches:  further comprising the step of maintaining the preset speed for the predetermined period of time or until the shutdown event associated with the first turbomachine string is ended (Veld has the second turbomachine string increase in operational speed to cover for any production losses in the event of a detected failure in one of the operating turbomachine strings, see the rejection of Claim 1 above.  The step of “maintaining said present speed” of the second turbomachine string would continue until the first turbomachine string was repaired, which would be the “end” of the event which caused the shutdown of the first turbomachine string).
Regarding Claim 5, Veld teaches the method as disclosed above in Claim 1, wherein Veld further teaches:  further comprising the step of maintaining said driving torque increase until the shutdown event associated with the first turbomachine string is ended
Regarding Claim 6, Veld teaches the method as disclosed above in Claim 1, wherein Veld further teaches:  wherein the driving torque increase is obtained through setting a driving torque request value of the at least one second motor driver of the second turbomachine string during the shutdown event associated with the first turbomachine string, said driving torque request value being higher than a preset driving torque request of the at least one second motor driver during a stationary operating condition (As noted above, In Veld the second turbomachine string is increased in operational speed, in the event of a detected failure in one of the operating turbomachine strings, see the rejection of Claim 1 above.  So upon the detected shutdown of the first turbomachine string, a “driving torque request value of the motor driver of the second turbomachine string” would be set as the predetermined “driving torque” required for the modified operating speed to maintain the plants desired output.  This value would be higher than the preset driving torque request of the motor driving during the normal operating condition (when both turbomachine strings are operating normally).
Regarding Claim 7, Veld teaches the method as disclosed above in Claim 6, wherein Veld further teaches:  wherein the driving torque request value of the at least one second motor driver is obtained as a function of the current rotation speed of the shaft of the second turbomachine string and the current driving torque request value (The examiner holds that this would be taught in view of Veld, see the rejection of Claim 1 above.  Veld describes in Paragraphs 137-138 how their system is designed to modify the operation of the second turbomachine string to cover for any losses in output due to the failure of the first turbomachine string.  To increase the rotational speed of the shaft of the second turbomachine string, the controller would necessarily make a driving torque request value that was obtained as a function of the current rotation speed of the shaft of the second turbomachine string to the “current driving 
Regarding Claim 8, Veld teaches the method as disclosed above in Claim 6, wherein Veld further teaches:  wherein the driving torque request value of the at least one second motor driver is obtained as a function of a target rotation speed of a turbine attached to the shaft of the second turbomachine string (The examiner holds that this would be taught in view of Veld.  The system of Veld is designed to modify the operation of the second turbomachine string to cover for any losses in output due to the failure of the first turbomachine string (see the rejection of Claim 1 above).  To increase the rotational speed of the shaft of the second turbomachine string, the controller would necessarily make a driving torque request value that was obtained as a function of the target rotation speed of the shaft of the second turbomachine string (the “target rotation speed” being the predetermined speed required for the second turbomachine string to cover for the loss in output due to the failure of the first turbomachine string.).  
Regarding Claim 9, Veld teaches the method as disclosed above in Claim 8, wherein Veld further teaches:  wherein the target rotation speed of the turbine is obtained as a function of the current rotation speed of the shaft (The examiner holds that this would be taught in view of Veld.  In Veld, the system is designed to modify the operation of the second turbomachine string to cover for any losses in output due to the failure of the first turbomachine string (see the rejection of Claim 1 above).  To increase the rotational speed of the shaft of the second turbomachine string, the controller would necessarily make a driving torque request value that was obtained from the target rotation speed of the shaft of the second turbomachine string (the “target rotation speed” being the predetermined speed required for the second turbomachine string to cover for the loss in .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huis In Het Veld (US 2012/0121376 A1) (Veld hereinafter) in further view of Wise et al (US 2014/0111888 A1) (Wise hereinafter), and as evidenced by Holt & Tanimoto.
Regarding Claim 10, Veld teaches:   A control unit (XC) for a motor driver (55) of a turbomachine string (A & B), the control unit (XC) comprising: 
a shaft of a first turbomachine string (A) including a first motor driver (55; Paragraph 93; Please note that while Figure 4 does not explicitly disclose that the compressors (50a & 50b) in Figure 4 are connected to a motor driver, the examiner takes official notice that this would be implicit.  This is supported by Paragraph 93 which describes how the compressor is driven by “a driver 55, which may be a turbine”); 
a torque setting module configured for setting a torque of the first motor driver (The examiner takes official notice that this would be implicit in Veld.  Veld describes in Paragraphs 137-138 how their system is designed such that if any string of the system is not able to run normally, either by accident or design, then throughput can be maintained through the other string by having the other string being able to continue operation to keep the throughput at the same level.  The examiner holds that it would be implicit that the torque of the remaining strings would be set by some sort of “torque setting module” to compensate for the loss in throughput); and 
a detection module operatively connected to the torque setting module, the detection module configured for detecting a shutdown of a second turbomachine string (Paragraphs 137-138; As noted above, Veld teaches how the system is able to detect some type of “tripping” of any of the strings (which results in that string as not being able to operate normally) and upon the detection of this “tripping”, the operation of the remaining strings are modified to maintain the same level of throughput of the system.  While Veld does not explicitly describe what is detecting the failure of the string, the examiner holds that there would be some type of “detection module” performing this function.  This detection module would also be “operatively connected” to the torque setting module since Veld describes in Paragraphs 137-138 how the operation of the remaining strings are modified upon the detection of the “tripping”.); wherein the torque setting module is configured to promptly increase a driving torque on a shaft of the first turbomachine string when the shutdown is detected and to maintain the driving torque increase on the shaft of the first turbomachine string so that a speed of the first motor driver is immediately increased following detection of the shutdown (While Veld does not EXPLICITLY describe increasing a driving torque on a shaft of a second turbomachine string when the shutdown of the first turbomachine string is detected, the examiner takes official notice  and responsive to a fuel signal request provided to the second turbomachine string from a current speed to a preset speed for a predetermined period of time from when the shutdown was detected (Please note that the claim does not give any clarification/description of the fuel request signal (i.e. the claim doesn’t specify that the increase in driving torque of the second turbomachine string is responsive to an INCREASE in the fuel request signal”, the claim only requires that SOME TYPE of fuel request signal is being provided to the second turbomachine string at the time that the driving torque of the shaft of the second turbomachine string is increased.  The examiner takes official notice that this would be implicit in Veld because some fuel request signal would be provided to the second turbomachine string of Veld to regulate the amount of fuel that was being supplied to the turbine, thereby controlling the rotational speed/torque of the shaft of the second turbomachine string when the second turbomachine string is operated to continue operation to maintain the output flow upon a detected failure of the first turbomachine string)
Veld fails to teach:  a sensor module configured to detect a speed of the shaft of the first turbomachine string.
However Wise does teach:  A turbomachine (Paragraph 2 - Lines 1-2) comprising a controller (140), a sensor module (110, 120 & 130) configured to detect a speed of a shaft of a turbomachine string (Abstract), and a detection module (220) for detecting the shutdown of the turbomachine string (Paragraph 17).  
Please note that this teaching, when applied to Veld, would result in the incorporation of a plurality of speed sensors connected to the controller of Veld, for monitoring the operating speed of the shafts of the turbomachine strings.  As noted above, Veld teaches how their system is designed to allow for continued operation even in the event of a failure of one of the turbomachine strings.  Since Veld deals with the shutdown of one of the turbomachine strings, where the shutdown can occur due to “overspeed”, see Paragraph 138 - Lines 1-3.  Wise would qualify as analogous art because it deals with a fault detection system for an over-speed protection system. 
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the plant for the liquefaction of a gaseous product comprising at least two turbomachine strings, as taught by Veld, with a plurality of shaft speed sensors, as taught by Wise, to provide the benefit of having the controller of Veld being able to detect the turbomachine string being tripped due to overspeed (see Paragraph 138 - Lines 1-3 of Veld AND the abstract of Wise).  
Regarding Claim 11, Veld in view of Wise teaches the invention as disclosed above in Claim 10, wherein Veld further teaches:  wherein the torque setting module comprises an operating module configured to set a driving torque request value of a helper motor of the first turbomachine string during the shutdown of the second turbomachine string, the driving torque request value being higher than a preset driving torque request of the helper motor during a stationary operating condition (As noted above in the rejection of Claim 10, the examiner holds that Veld would have the controller sending operating signals to the drive motor of the second turbomachine string upon the detection of the first turbomachine string.  This would 
Regarding Claim 12, Veld in view of Wise teaches the invention as disclosed above in Claim 10, wherein Veld further teaches:  wherein the torque setting module comprises an operating module configured to compute a driving torque request value of the helper motor as a function of a current rotation speed of the shaft of the second turbomachine string and of the current driving torque request value (The examiner holds that this would be taught in view of Veld.  In Veld, the system is designed to modify the operation of the second turbomachine string to cover for any losses in output due to the failure of the first turbomachine string (see the rejection of Claim 10 above).  To increase the rotational speed of the shaft of the second turbomachine string, the controller would necessarily make a driving torque request value that was obtained as a function of the current rotation speed of the shaft of the second turbomachine string to the “current driving torque request value”.  So, the controller would need to factor in the “current rotational speed of the shaft” in order to determine how much the torque needs to be increased to cover the loss in output due to the failure of the first turbomachine string).  
Regarding Claim 13, Veld in view of Wise teaches the invention as disclosed above in Claim 12, wherein Veld teaches: wherein the operating module is configured to compute the driving torque request value of the first motor driver as a function of a target rotation speed of a turbine attached to the shaft of the second turbomachine string (The examiner holds that this would be taught in view of Veld.  In Veld, the system is designed to modify the operation of the second turbomachine string to cover for any losses in output due to the failure of the first turbomachine string (see the rejection of Claim 10 above).  To increase the rotational speed of the shaft of the second turbomachine string, the controller would necessarily make a driving torque request value that was obtained as a function of the target rotation speed of the shaft of the second turbomachine string (the “target rotation speed” being the predetermined speed required for the second turbomachine string to cover for the loss in output due to the failure of the first turbomachine string.).  
Regarding Claim 14, Veld in view of Wise teaches the invention as disclosed above in Claim 13, wherein Veld teaches: wherein the torque setting module comprises a turbine speed setting module configured to compute the target rotation speed of the turbine as a function of a current rotation speed of the shaft
Regarding Claim 15, Veld in view of Wise teaches the invention as disclosed above in Claim 10, wherein Veld in view of Wise would further teach:  A turbomachine string comprising the control unit according to claim 10 (see the rejection of Claim 10 above).
Regarding Claim 16, Veld in view of Wise teaches the invention as disclosed above in Claim 10, wherein Veld in view of Wise would further teach:  Use of the control unit according to claim 10 for the upgrade of the turbomachine string (see the rejection of Claim 10 above).

Response to Arguments
The applicants arguments entered on October 13, 2020 have been fully considered.
The examiner agrees that the amendments to the claims & drawings have addressed claim & drawing objections, as well as the rejections under 35 USC 112, as set forth in the previous office action.  
With respect to the proposed amendments, the examiner respectfully disagrees that the amendments would overcome the previously cited prior art.  As noted in the rejection above, Holt describes a system with a plurality of turbomachine strings comprising compressors that are driven by gas turbines, where upon the detection of a shutdown of one of the turbines of the system, the operation of the turbines are modified to compensate for the loss in output from the system (see Paragraph 75 - Lines 7-13).  This would result in “increasing a driving torque” on the shafts of the operating turbomachine strings.  This is also described as occurring immediately following the detection of the shutdown/failure of the one turbomachine string.  The turbines are also identified in Holt as being “gas turbines” (see Paragraph 67), so torque being applied to the second turbomachine string would be is response to some fuel request signal that was regulating the amount of fuel that was being supplied to the turbomachine strings.
The applicant has also argued that the amendment regarding how the amendment to the end of Claim 1 (regarding how the predetermined period of time is “from when the shutdown was detected”) would overcome the previous rejection.  The examiner disagrees because all this limitation does is specify the starting point for the “predetermined period of time” for when the driving torque of the shaft of the second turbomachine string is increased.  This doesn’t address the issue of the how under the broadest reasonable interpretation of the claim, a “predetermined period of time” could be considered the period of time that it takes to repair the turbine that failed, which would still begin from when the shutdown of the faulty turbomachine string was detected. 
For these reasons, the examiner did not find the applicants arguments to be persuasive.
Dependent claims 2-9 were argued as being allowable because of their dependency on Claim 1.  This argument is rejected because, as noted above, the examiner does not agree with the arguments that Claim 1 is allowable.
The same arguments/remarks used with respect to Claims 1-9 were also used regarding Claims 10-16.  These arguments/remarks were not found to be persuasive for the same reasons as those outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.B/Examiner, Art Unit 3746